FILED
                              NOT FOR PUBLICATION                           NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


RAMIRO EDUARDO MORALES,                          No. 13-70811

               Petitioner,                       Agency No. A070-646-807

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Ramiro Eduardo Morales, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings based on ineffective assistance of counsel. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen. Avagyan v. Holder, 646 F.3d 672, 678 (9th Cir. 2011). We

deny the petition for review.

      The BIA did not abuse its discretion in denying Morales’s motion to reopen

as untimely where the motion was filed more than 14 years after his removal order

became final, see 8 C.F.R. § 1003.2(c)(2), and Morales failed to establish the due

diligence required for equitable tolling of the filing deadline, see Avagyan, 646
F.3d at 679 (equitable tolling is available to a petitioner who is prevented from

filing because of deception, fraud or error, and exercised due diligence in

discovering such circumstances).

      In light of our disposition, we do not reach Morales’s remaining contentions

regarding prejudice and compliance with the requirements of Matter of Lozada, 19

I. & N. Dec. 637 (BIA 1988). See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th

Cir. 2004) (“As a general rule courts and agencies are not required to make

findings on issues the decision of which is unnecessary to the results they reach.”

(citation and quotation marks omitted)).

      PETITION FOR REVIEW DENIED.




                                           2                                   13-70811